COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Bhaskara Shetty v. Arconic Inc.

Appellate case number:        01-19-00158-CV

Trial court case number:      2017-85782

Trial court:                  113th District Court of Harris County

       Appellant, Bhaskara Shetty, has filed a notice of appeal of the trial court’s
December 19, 2018 summary-judgment order.1 See TEX. R. APP. P. 25.1, 26.1. Appellee,
Arconic, Inc., has filed a motion to dismiss the appeal asserting that appellant’s notice of
appeal is insufficient to perfect an appeal under the Texas Rules of Appellate Procedure.
The motion is denied. See TEX. R. APP. P. 25.1 (“An appeal is perfected when a written
notice of appeal is filed with the trial court clerk); Sweed v. Nye, 323 S.W.3d 873, 875
(Tex. 2010) (explaining timely filed notice of appeal, even if defective, invokes appellate
court’s jurisdiction).
        However, neither appellant’s notice of appeal nor any document that he has filed
in this Court includes a certificate of service, indicating that a copy of the document was
served on appellee or its counsel. See TEX. R. APP. P. 9.5(a) (requiring party to serve
copy of document on parties to proceeding at or before time document is filed), 9.5(d)
(requiring all documents to include proof of service in form of acknowledgement of
service by person served or certificate of service), 9.5(e) (requiring certificate of service
to state date and manner of service; name and address of each person served; and, if
person served is party’s attorney, name of party represented by attorney). Accordingly,
appellant is notified that if any document filed in this Court does not show proof of
service on appellee, as the Texas Rules of Appellate Procedure require, we may
require appellant to supplement the document with proof of service or strike the
document without further notice.
1
       Since the start of the appeal, the Clerk of this Court has sent notices to appellee’s counsel
       in the trial court. See TEX. R. APP. P. 6.3(b). Appellate counsel for appellee has now filed
       a notice of appearance in this Court, and the Clerk of this Court has noted counsel’s
       appearance on the docket of this Court. See id. 6.2.
      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: ____July 2, 2019___